Opinion issued November 15, 2012




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                           NO. 01-09-00448-CV
                         ———————————
               QUALITY INFUSION CARE, INC., Appellant
                                     V.
 HEALTH CARE SERVICE CORPORATION D/B/A BLUE CROSS AND
          BLUE SHIELD OF TEXAS; HOWARD KING;
                 AND HILL & FINKEL, L.L.P., Appellees



                 On Appeal from the 152nd District Court
                          Harris County, Texas
                    Trial Court Case No. 2008-04683


                     OPINION ON REHEARING

     While a motion for rehearing was pending in this case, appellant Quality

Infusion Care, Inc. and appellees Health Care Service Corporation d/b/a Blue

Cross and Blue Shield of Texas, Howard King, and Hill & Finkel, L.L.P.
announced that they have settled and moved this Court to vacate its December 29,

2011 judgment and render judgment affirming the trial court’s judgment.

      Accordingly, we grant the parties’ agreed motion in part. We vacate our

December 29, 2011 judgment and dismiss the appeal as moot. See TEX. R. APP. P.

42.1(a). We withdraw our December 29, 2011 opinion. See TEX. R. APP. P.

42.1(c). We dismiss all pending motions as moot.




                                            Evelyn V. Keyes
                                            Justice

Panel consists of Justices Keyes, Sharp, and Massengale.

Sharp, J., concurring and dissenting.




                                        2